        Case 8-14-08116-las              Doc 57        Filed 02/08/19     Entered 02/08/19 14:46:19




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
In re:
                                                                        Chapter 7
Isaac J. Grinspan
                                                                        Case No.: 13-76084-las
                                       Debtor.
--------------------------------------------------------------X
Isaac J. Grinspan,

                                      Plaintiff

                      -v-                                               Adv. Pro. No.: 14-8116-las

Tomor Grinspan and
David J. Seidemann,

                                       Defendants.
--------------------------------------------------------------X

                               MEMORANDUM DECISION AFTER TRIAL

         Plaintiff Isaac Grinspan commenced this adversary proceeding against his ex-spouse,

Tomor Grinspan, and her attorney, David J. Seidemann, to recover damages under 11 U.S.C.

§ 362(k) for an alleged violation of the automatic stay imposed under 11 U.S.C. § 362(a).1

Plaintiff alleges defendants willfully violated the automatic stay when they continued to

litigate a motion to hold plaintiff in contempt in the parties’ state court matrimonial action

after plaintiff filed his chapter 7 bankruptcy petition. Plaintiff’s view is that litigation of the

contempt motion, which sought to enforce a money judgment consisting of attorneys’ fees

awarded to Tomor as a result of plaintiff’s alleged default under their divorce agreement, is

not exempt from the automatic stay under § 362(b)(2)(B) as an act to collect a domestic

support obligation. Plaintiff also asks the Court to permanently enjoin defendants from

litigating the contempt motion. In response, defendants argue that while matters were


1 All statutory references to sections of the United States Bankruptcy Code, 11 U.S.C. § 101 et seq., will hereinafter

be referred to as “§ (section number)”.


                                                              1
      Case 8-14-08116-las           Doc 57   Filed 02/08/19   Entered 02/08/19 14:46:19




proceeding in state court post-petition, no action was taken by them to enforce the pre-

petition money judgment. Additionally, defendants argue that even if their actions in the

state court proceeding post-petition are construed as a demand for payment of the money

judgment, those actions sought to collect upon a domestic support obligation and are exempt

from the automatic stay under § 362(b)(2)(B). Last but not least, defendants contend that if

their post-petition conduct is not exempt from the automatic stay, such conduct was not taken

in willful violation of the stay.

       The Court has jurisdiction over this matter under 28 U.S.C. § 1334 and the Standing

Order of Reference entered by the United States District Court for the Eastern District of

New York pursuant to 28 U.S.C. § 157(a), dated August 28, 1986, as amended by Order dated

December 5, 2012, effective nunc pro tunc as of June 23, 2011. This is a core proceeding

under 28 U.S.C. § 157(b)(1) in which final orders or judgment may be entered by the Court.

See In re Jean-Francois, 532 B.R. 449, 451 (Bankr. E.D.N.Y. 2015).

       Having considered the parties’ pretrial submissions and the evidence presented at

trial, the Court makes the following findings of fact and conclusions of law pursuant to Rule

52(a) of the Federal Rules of Civil Procedure, made applicable here by Bankruptcy Rule 7052.

To the extent that a finding of fact includes a conclusion of law, it is deemed a conclusion of

law and vice versa.

       For the following reasons, the Court finds in favor of plaintiff. Defendants willfully

violated the automatic stay and, by statute, are liable for actual damages, including costs and

attorneys’ fees under § 362(k). The Court reserves judgment on actual damages pending

submission of supplemental briefing, and will issue a separate order scheduling a hearing to

determine the amount of appropriate damages.           The Court declines to award plaintiff

punitive damages and dismisses plaintiff’s request for permanent injunctive relief as moot.



                                                 2
       Case 8-14-08116-las            Doc 57      Filed 02/08/19        Entered 02/08/19 14:46:19




        I.       Findings of Fact

        The following findings of fact are based on the trial record, which include the trial

testimony, exhibits entered into evidence, and the parties’ stipulation of certain facts. 2

        A. Pre-Petition State Court Proceedings

        Plaintiff and Tomor are former spouses and have two children together. Stip. ¶¶ 2, 3.

They entered into a divorce stipulation of settlement (the “Settlement”) dated July 27, 2010.

Defs.’ Ex. A; Stip. ¶ 4. The Settlement provides that if either plaintiff or Tomor failed to

comply with their respective obligations under the Settlement, the defaulting party will

reimburse the non-defaulting party for legal fees incurred in connection with enforcing the

Settlement, so long as the non-defaulting party prevails. Stip. ¶ 5; see Defs.’ Ex. A at 41

(“[T]he defaulting party . . . agrees to indemnify the non-defaulting party against and/or to

reimburse him/her for any and all expenses, costs, and reasonable attorneys’ fees resulting

from or made necessary by the bringing of any suit or other legal proceeding to enforce any

of the terms, covenants or conditions of this [Settlement].”). If the non-defaulting party loses,

he or she must reimburse the legal fees incurred by the other party. Defs.’ Ex. A at 41. On

May 3, 2011, a judgment of divorce was entered. Defs.’ Ex. B; Stip.¶ 6. The judgment of

divorce incorporated the Settlement. Stip. ¶ 6.

        In May 2013, Tomor sought to enforce plaintiff’s obligations under the Settlement and

plaintiff sought to decrease his child support payments. Defs.’ Ex. E at 2. Thereafter, Nassau

County Supreme Court Judge Edward Maron entered a Consent Order, dated July 1, 2013,

that required plaintiff to reinstate his child support payments and to cure any arrears, pay




2 For convenience, the Court will refer to filings in the adversary proceeding as “Adv. Dkt. No. __” and filings in

the lead bankruptcy case as “Dkt. No. __”. The Court will also refer to the trial transcript [Adv. Dkt. No. 55] as
“Tr.”, exhibits as “Ex. __”, and the parties’ stipulated facts set forth in their joint pre-trial memorandum [Adv.
Dkt. No. 48] as “Stip. ¶ __”.


                                                        3
      Case 8-14-08116-las       Doc 57    Filed 02/08/19     Entered 02/08/19 14:46:19




for one of his children’s therapy, and restore Tomor as the beneficiary of his life insurance

policy. Defs.’ Ex. E ¶¶ 2, 12, 19; Stip. ¶ 8. The Consent Order also provided that plaintiff

must pay Tomor $18,000 for attorneys’ fees she incurred during the enforcement proceeding.

Defs.’ Ex. E ¶ 25.

       Plaintiff defaulted under the Consent Order, and Tomor obtained a money judgment

against plaintiff in the amount of $18,372.61, which consisted of the attorneys’ fees owed to

Tomor plus accrued interest (the “Money Judgment”). Defs.’ Ex. I; Stip. ¶ 9. On or about

September 9, 2013, defendant Seidemann, Tomor’s attorney in the post-judgment phase of

her state court matrimonial action, served plaintiff with an “Information Subpoena.” Defs.’

Ex. J; Stip. ¶¶ 7, 10. Plaintiff did not respond to the Information Subpoena or fulfill his

obligations set forth in the Consent Order, which included payment of the Money Judgment.

Stip. ¶ 11. As a result, on or about November 14, 2013, Seidemann moved by order to show

cause to hold plaintiff in contempt for his alleged non-compliance with the Consent Order

and for him to be imprisoned, again seeking to enforce the Money Judgment and obtain

answers to the Information Subpoena (the “Contempt Motion”). Pl.’s Ex. 6; Stip. ¶ 11; Tr.

17:14-18:1. The Contempt Motion did not request relief related to custody or visitation rights

of plaintiff and Tomor’s children. Stip. ¶ 12. The return date of the Contempt Motion was

December 5, 2013. Stip. ¶ 13.

       On December 2, 2013, plaintiff, by his then-counsel in the state court proceeding,

Steven Borofsky, submitted answers to the Information Subpoena. Stip. ¶ 14. However,

Seidemann was dissatisfied with plaintiff’s answers.        Seidemann emailed Borofsky and

stated “[he] will give [plaintiff] till [sic] Thursday to answer [the Information Subpoena] again

truthfully. Otherwise, [he] will seek his incarceration.” Stip. ¶ 15.




                                               4
      Case 8-14-08116-las      Doc 57     Filed 02/08/19    Entered 02/08/19 14:46:19




       B. Plaintiff’s Bankruptcy Case and Post-Petition State Court Proceedings

       Plaintiff filed a chapter 7 bankruptcy petition on December 3, 2013. Stip. ¶ 1. On the

petition date, plaintiff’s bankruptcy counsel, Richard Kanter, faxed Seidemann a letter and

called Seidemann’s cellphone to advise him of plaintiff’s bankruptcy filing.        Pl.’s Ex. 9;

Tr. 133:18-24, 134:7-139:1. However, Seidemann testified that he was not in his office on

December 3 to receive the fax, Tr. 135:5-7, and that he was not definitively told by Kanter

during the phone call that plaintiff actually filed a bankruptcy petition, Tr. 134:2-6. Although

Seidemann claimed he did not have actual knowledge of the bankruptcy filing on December

3, the parties stipulated that both Seidemann and Tomor had actual notice of the filing “at

least prior to December 5, the return date of the Contempt Motion.” Stip. ¶ 16. Seidemann

testified to the same. Tr. 146:14-16.

       On December 5, 2013, the parties appeared in state court on the Contempt Motion.

Stip. ¶ 18. Debtor arrived in state court on this day under the impression that he would be

sent to jail if he did not pay the Money Judgment. Tr. 106:10-107:10. Although it is

defendants’ position that the Contempt Motion was exempt from the automatic stay, Stip.

¶ 17, Seidemann advised Judge Maron that it’s possible that the relief he was seeking in the

Contempt Motion was subject to the stay, Tr. 171:6-9. In spite of this awareness, Seidemann

continued to prosecute the Contempt Motion in its entirety. Adv. Dkt. No. 34-13 at 24:9-16.

Seidemann testified that Judge Maron was going to carry the motion “to the end of time,” Tr.

173:12-13, and Borofsky stated it to be “the practice of Judge Mar[o]n to carry . . . motions

when he’s not sure what to do with them,” Adv. Dkt. No. 34-13 at 31:8-10. At the December

5 hearing, Judge Maron asked the parties to file briefs on the applicability of the automatic

stay to the Money Judgment, and entered an order that directed the parties to appear for a

conference on January 4, 2014 and appointed Jeffrey Halberich as the children’s attorney.

Adv. Dkt. No. 34-13 at 38:7-17, 41:4-7; Stip. ¶ 19; Tr. 265:14-19. Thereafter, Seidemann

                                               5
      Case 8-14-08116-las      Doc 57    Filed 02/08/19     Entered 02/08/19 14:46:19




submitted a brief and a proposed order to Judge Maron. Defs.’ Ex. O. Borofsky did not file a

brief because he was relieved as plaintiff’s counsel shortly after the hearing and replaced by

Danielle Seid-Vazana.

       Following the December 5 hearing, there were five court appearances by the parties:

December 19, January 14, February 6, April 17, and April 29. Stip. ¶ 20; Tr. 256:24-257:2.

There are no transcripts or other records of any of these hearings because of more than forty

appearances before Judge Maron, the parties were on the record “twice, maybe three times

at most.” Tr. 174:10-21. Seidemann testified he did not move forward with the Contempt

Motion at any of these court proceedings and that there was “zero discussion” of it. Tr. 257:3-

6. However, Seidemann’s testimony is contradicted by both a letter he wrote to Seid-Vazana

on December 16, 2013, which he claims Judge Maron instructed him to send, and Seid-

Vazana’s testimony. Seidemann’s letter advised Seid-Vazana that she was “scheduled to

appear before Judge Maron on the Contempt Motion on January 14, 201[4],” Pl.’s Ex. 15, and

Seid-Vazana testified she appeared on January 14 for the Contempt Motion, Tr. 81:8-13. The

Contempt Motion and Seidemann’s letter caused Seid-Vazana to believe that plaintiff could

potentially be incarcerated because she testified that she has had clients in the past who

have been arrested and “taken away in handcuffs.” Tr. 20:18-21:22.

       With respect to the December 19, February 6, and April 17 appearances, there is a

lack of evidence to support a finding by this Court that they concerned the Contempt Motion.

Seid-Vazana could not recall what matters those court appearances concerned, Tr. 41:22-

44:7, and Halbreich had no knowledge of any discussions related to the Contempt Motion on

those days because he only attended court conferences related to the children, Tr. 94:17-20.

       Seidemann’s December 16, 2013 letter to Seid-Vazana not only told her to appear in

state court for the Contempt Motion on January 14, 2014, but it sought her opposition papers

as well. Plaintiff’s opposition to the Contempt Motion was filed in advance of the January

                                              6
      Case 8-14-08116-las        Doc 57     Filed 02/08/19     Entered 02/08/19 14:46:19




14, 2014 court conference, and Tomor’s reply, which included her affidavit and an affirmation

signed by Seidemann, was filed in March 2014. Stip. ¶¶ 24, 25. Seidemann’s affirmation

and Tomor’s affidavit both requested that the state court grant the Contempt Motion “in its

entirety.” Stip. ¶ 26. The Contempt Motion was marked fully submitted on or about April

29, 2014. Stip. ¶ 29. Despite the Contempt Motion being marked fully submitted, on April

29, 2014, Seidemann advised the state court to “hold off decision on any part of the [Contempt

Motion], including the request to enforce the Money Judgment or compel answers to the

Information Subpoena.” Stip. ¶¶ 27, 29. Also on April 29, 2014, Seidemann advised the state

court that he was withdrawing the Information Subpoena. Stip. ¶ 27. At no point prior to

April 29, 2014 did Seidemann seek to withdraw or modify the Contempt Motion to exclude

the demand for payment of the Money Judgment or advise plaintiff not to respond to the

Information Subpoena. Stip. ¶¶ 21, 28.

       The Money Judgment has since been vacated.               Tr. 58:10-13.    In August 2014,

Seidemann withdrew the Contempt Motion. Tr. 223:4-9. No ruling was made by Judge

Maron as to whether the Money Judgment is a domestic support obligation or whether the

automatic stay applies to the relief sought in the Contempt Motion. Stip. ¶ 23. Defendants

did not move this Court for relief from the automatic stay to allow the Contempt Motion to

proceed. Stip. ¶ 22.

       II.     Conclusions of Law

       As noted above, plaintiff alleges that defendants willfully violated the automatic stay

imposed under § 362(a) when they continued to litigate the Contempt Motion in state court

after plaintiff commenced his bankruptcy case. Plaintiff asks this Court to assess both actual

and punitive damages under § 362(k) for defendants’ willful violation of the stay. The Court

will first identify the burden of proof for plaintiff’s cause of action, and then consider the legal

principles applicable to the automatic stay. The Court will then resolve the three primary

                                                 7
      Case 8-14-08116-las       Doc 57     Filed 02/08/19     Entered 02/08/19 14:46:19




questions presented at trial: (1) whether defendants violated the automatic stay; (2) if so,

whether the Money Judgment is a domestic support obligation and defendants’ conduct is

therefore exempt from the automatic stay under § 362(b)(2)(B); and (3) if defendants’ conduct

is not allowed under § 362(b)(2)(B), whether that conduct constitutes a willful violation of the

automatic stay.

        A. Burden of Proof

       To prevail on his claim, plaintiff has the burden of proof to present evidence in support

of the allegations in his complaint that defendants willfully violated the automatic stay and

to prove those allegations by a preponderance of the evidence. In re Manchanda, No. 16-

10222 (JLG), 2016 WL 3034693, at *5 (Bankr. S.D.N.Y. May 19, 2016); Jean-Francois, 532

B.R. at 454, 456-57.      “The burden of showing something by a preponderance of the

evidence . . . simply requires the trier of fact to believe that the existence of a fact is more

probable than its nonexistence . . . .” Metro. Stevedore Co. v. Rambo, 521 U.S. 121, 137 n.9

(1997) (first alteration in original) (quoting Concrete Pipe & Prods. of Cal., Inc. v. Constr.

Laborers Pension Trust for S. Cal., 508 U.S. 602, 622 (1993)). “As the finder of fact, the Court

is entitled to make credibility findings of the witnesses and testimony.” Merck Eprova AG v.

Gnosis S.P.A., 901 F. Supp. 2d 436, 448 (S.D.N.Y. 2012), aff’d, 760 F.3d 247 (2d Cir. 2014).

        B. The Automatic Stay: 11 U.S.C. § 362(a)

       The automatic stay “is one of the most fundamental bankruptcy protections

and . . . ‘give[s] the debtor a breathing spell’ and . . . prevent[s] creditors from obtaining

payment of their claims in preference to and to the detriment of other creditors.” Sec. Inv’r

Prot. Corp. v. Bernard L. Madoff Inv. Sec. LLC (In re Madoff), 429 B.R. 423, 430 (Bankr.

S.D.N.Y. 2010) (internal quotation marks and citations omitted). Given its fundamental

importance to a debtor’s bankruptcy case, the automatic stay “is broadly written and



                                                8
      Case 8-14-08116-las       Doc 57     Filed 02/08/19     Entered 02/08/19 14:46:19




broadly construed.” In re NextWave Pers. Commc’ns, Inc., 244 B.R. 253, 271 (Bankr.

S.D.N.Y. 2000). “Pursuant to section 362(a) of the Bankruptcy Code, the filing of a

bankruptcy petition ‘operates as a stay, applicable to all entities, of’ most actions against

the debtor, the debtor’s property and any property of the estate.” In re Hale, 535 B.R. 520,

523 (Bankr. E.D.N.Y. 2015) (quoting 11 U.S.C. § 362(a)); see In re Ebadi, 448 B.R. 308, 313

(Bankr. E.D.N.Y. 2011). “The automatic stay most certainly is ‘self executing’ in the sense

that it must be complied with absent any action by the debtor or the court, at the risk of

sanctions for violation.” Metromedia Fiber Network Servs. v. Lexent, Inc. (In re Metromedia

Fiber Network, Inc.), 290 B.R. 487, 493 (Bankr. S.D.N.Y. 2003); see also In re Lehman Bros.

Holdings, 433 B.R. 101, 112 (Bankr. S.D.N.Y. 2010) (“Nothing is more basic to bankruptcy

law than the automatic stay and nothing is more important to fair case administration than

enforcing the stay violation.”), aff’d, 445 B.R. 130 (S.D.N.Y. 2011).

       The onus is on the creditor to inform other courts of a debtor’s bankruptcy filing and

to discontinue any pending proceedings that run afoul of the stay provisions. Soares v.

Brockton Credit Union (In re Soares), 107 F.3d 969, 978 (1st Cir. 1997) (“Bankruptcy law

forbids creditors from continuing judicial proceedings against bankrupts, and, accordingly,

it is the creditor’s obligation to inform other courts of the situation.” (citations omitted)); In

re Parry, 328 B.R. 655, 659 (Bankr. E.D.N.Y. 2005) (“It is well settled that a creditor has an

affirmative duty under § 362 to take the necessary steps to discontinue its collection

activities against a debtor.”); In re Henry, 328 B.R. 664, 668 (Bankr. E.D.N.Y. 2005) (placing

the responsibility to end collection efforts “squarely on the shoulders of the creditor who

initiated the action” (quoting Sucre v. MIC Leasing Corp. (In re Sucre), 226 B.R. 340, 347

(Bankr. S.D.N.Y. 1998))). The burden is on the creditor to cease collection efforts because to

force the debtor “to take affirmative legal steps to recover property seized in violation of the



                                                9
      Case 8-14-08116-las       Doc 57    Filed 02/08/19     Entered 02/08/19 14:46:19




automatic stay would subject the debtor to the financial pressures the automatic stay was

designed to temporarily abate.” In re Burbano, No. 16-68396-PMB, 2017 WL 1058219, at

*6 (Bankr. N.D. Ga. Mar. 20, 2017) (quoting Roche v. Pep Boys, Inc. (In re Roche), 361 B.R.

615, 621 (Bankr. N.D. Ga. 2005)).

       Section 362(a) lists eight activities – acts and actions – that are stayed by the filing of

a bankruptcy petition. Three of the listed activities covered by the automatic stay are

relevant to plaintiff’s claim that defendants willfully violated the stay by continuing to

litigate the Contempt Motion, and in particular, enforcement of the Money Judgment.

Plaintiff relies on the provisions that stay: “(1) the commencement or continuation, including

the issuance or employment of process, of a judicial, administrative, or other action or

proceeding against the debtor that was or could have been commenced before the

commencement of the case under this title, or to recover a claim against the debtor that arose

before the commencement of the case under this title; (2) the enforcement, against the debtor

or against property of the estate, of a judgment obtained before the commencement of the

case under this title; . . . [and] (6) any act to collect, assess, or recover a claim against the

debtor that arose before the commencement of the case under this title.” 11 U.S.C. § 362(a).

Plaintiff argues that defendants’ post-petition conduct in respect of the Contempt Motion

transgress these stay provisions because such conduct is nothing short of a continuation of a

judicial proceeding, the enforcement of a pre-petition judgment, and an action to collect a pre-

petition claim. In response, defendants assert that any action taken by them after plaintiff

filed his bankruptcy case is exempt from the automatic stay under § 362(b)(2)(B).

       Although the automatic stay brings to a halt virtually all creditor collection activity,

§ 362(b) contains twenty-eight exceptions to the stay. The exceptions are “read narrowly to

secure [a] broad grant of relief to the debtor.” Stringer v. Huet (In re Stringer), 847 F.2d 549,

552 (9th Cir. 1988); see Pa. Dep’t Pub. Welfare v. Davenport, 495 U.S. 552, 560 (1990)

                                               10
      Case 8-14-08116-las      Doc 57     Filed 02/08/19    Entered 02/08/19 14:46:19




(construing exceptions to stay narrowly). As discussed below, the parties dispute whether the

actions taken post-petition by defendants fall under the exception set forth in § 362(b)(2)(B).

Section 362(b)(2)(B) provides that the filing of a bankruptcy petition does not operate as a

stay against “the collection of a domestic support obligation from property that is not property

of the estate.” 11 U.S.C. § 362(b)(2)(B). In short, defendants maintain that any acts taken by

them post-petition in respect of the Money Judgment are exempt from the automatic stay

under §362(b)(2)(B) as the collection of a domestic support obligation. For his part, plaintiff

contends that § 362(b)(2)(B) is inapplicable because the Money Judgment is not a “domestic

support obligation” as that term is defined in § 101(14A). Additionally, plaintiff asserts that

if the Money Judgment is determined to be a domestic support obligation, defendants’

conduct still does not fall within the ambit of the exception as defendants sought to enforce,

not collect, the Money Judgment.

        C. Plaintiff Has Established that Defendants Violated the Automatic Stay

       The Money Judgment was entered against plaintiff in August 2013. Pl.’s Ex. 4. In

November 2013, Seidemann filed the Contempt Motion in state court to enforce payment of

the Money Judgment, with the motion’s return date scheduled for December 5, 2013. Adv.

Dkt. No. 48 at 3; Pl.’s Ex. 6. Plaintiff filed his bankruptcy petition on December 3, 2013. Adv.

Dkt. No. 48 at 1. While the filing of the Contempt Motion itself did not violate the automatic

stay because it was filed before plaintiff commenced his bankruptcy case, the evidence in this

case reveals that defendants’ post-petition conduct violated the automatic stay. Specifically,

defendants’ conduct in respect of the pending Contempt Motion was prohibited by § 362(a)(1),

(2), and (6). Those provisions protect the bankruptcy estate by prohibiting the very acts taken

here by defendants, to wit, the continuation of a legal proceeding, the enforcement of a

judgment obtained pre-petition, and an act to collect or recover a claim that arose pre-

petition.

                                              11
      Case 8-14-08116-las       Doc 57    Filed 02/08/19     Entered 02/08/19 14:46:19




       The facts show defendants had actual knowledge of the filing of plaintiff’s bankruptcy

case “at least prior to December 5, 2013, the return date of the Contempt Motion,” Stip. ¶ 16,

and Seidemann testified that was the case, Tr. 146:14-16. Even if defendants were unaware

of plaintiff’s bankruptcy filing, “a party’s knowledge of the [bankruptcy] filing is ‘immaterial’

to a determination of whether the stay was violated.” In re Prusan, 495 B.R. 203, 207 (Bankr.

E.D.N.Y. 2010) (quoting Siskin v. Complete Aircraft Servs., Inc. (In re Siskin), 231 B.R. 514,

517 (Bankr. E.D.N.Y. 1999)). Despite having actual knowledge of plaintiff’s bankruptcy case

prior to the December 5 hearing on the Contempt Motion, Seidemann did not take any action

to modify the relief sought by the Contempt Motion or discontinue the Contempt Motion in

its entirety. Nor did he ask this Court for relief from the automatic stay. In the end, the

prudent approach would have been for Seidemann to seek declaratory relief from this Court

before taking any action with respect to the pending Contempt Motion. See Crysen/Montenay

Energy Co. v. Esselen Assocs. (In re Crysen/Montenay Energy Co.), 902 F.2d. 1098, 1105 (2d

Cir. 1990) (“[Section 362(k)] encourages would-be violators to obtain declaratory judgments

before seeking to vindicate their interests in violation of an automatic stay, and thereby

protect debtors’ estates from incurring potentially unnecessary legal expenses in prosecuting

stay violations.”). Rather than filing a motion for relief from the automatic stay before

proceeding in state court against plaintiff, Seidemann concluded that his actions were

permissible. That was an incorrect assumption.

       Although Seidemann testified that he “did nothing to enforce the [Money Judgment]

after December 5” and that “there was no danger of the Contempt Motion being heard”

because Judge Maron was going to “carry [the Contempt Motion] to the end of time,”

Seidemann’s testimony is belied by the events as they actually unfolded. He continued to

litigate the motion post-petition. Tr. 173:12-15, 182:1-3. Seidemann’s post-petition letter to

Seid-Vazana reminded her of the scheduled court appearance before Judge Maron on the

                                               12
       Case 8-14-08116-las           Doc 57      Filed 02/08/19       Entered 02/08/19 14:46:19




Contempt Motion and the date by which plaintiff’s opposition to the Contempt Motion must

be filed. After plaintiff’s opposition was filed, Seidemann filed a reply, which still sought for

the Contempt Motion to “be granted in its entirety.” Pl.’s Ex. 8; Tr. 47:18-25, 48:1-10. It is

hardly the case that Seidemann “did nothing” to enforce the Money Judgment post-petition.

The evidence introduced at trial demonstrates that defendants’ post-petition conduct falls

squarely within the ambit of § 362(a)(1), (2), and (6), and the Court finds that Seidemann’s

own actions in continuing to prosecute the Contempt Motion after plaintiff commenced his

bankruptcy case violated the automatic stay. See Picard v. Fairfield Greenwich Ltd., 762

F.3d 199, 207 (2d Cir. 2014) (“[S]o central is the § 362 stay to an orderly bankruptcy process

that actions taken in violation of the stay are void and without effect.” (alterations in original)

(quoting FDIC v. Hirsch (In re Colonial Realty), 980 F.2d 125, 137 (2d Cir. 1992))); see also

In re Salov, 510 B.R. 720, 727 (Bankr. S.D.N.Y. 2014) (stay violated where creditors filed a

motion for writ of eviction against the debtor); Prusan, 495 B.R. at 206-08 (stay violated

where creditor’s attorney sent a post-petition letter to the state court in an underlying action

requesting a contempt hearing against debtor).

        Having established that defendants violated the stay by continuing to prosecute the

Contempt Motion, the next question for the Court is whether defendants’ actions are exempt

from the automatic stay under § 362(b)(2)(B). If so, defendants’ excepted conduct is allowed.

If not, the Court will address the final question: whether defendants’ conduct is subject to

sanctions under § 362(k).

         D. Applicability of 11 U.S.C. § 362(b)(2)(B)

        At trial, defendants took the position that any action taken by them after plaintiff

commenced his bankruptcy case is exempt from the automatic stay under § 362(b)(2)(B). 3


3 Although not argued by the parties, for the sake of completeness, the Court also considers whether defendants’

actions were excepted from the automatic stay pursuant to § 362(b)(1) as the continuation of a criminal action.

                                                      13
       Case 8-14-08116-las            Doc 57      Filed 02/08/19        Entered 02/08/19 14:46:19




Defendants argue that because the Money Judgment is a “domestic support obligation” as

that term is defined under § 101(14A), any action by them to collect the Money Judgment is

allowed by § 362(b)(2)(B). Plaintiff has a different view. He argues that the Money Judgment

was not entered for the purpose of awarding support to Tomor and/or to his children. Plaintiff

contends that the Money Judgment is not a domestic support obligation and defendants’

conduct is not exempt from the constraints of the automatic stay. Plaintiff also asserts that

even if this Court were to conclude that the Money Judgment constitutes a domestic support

obligation, defendants’ conduct is still not permitted under § 362(b)(2)(B) because defendants

sought to enforce, not collect, the Money Judgment, and while collection is a protected

activity, enforcement is not.

        Accordingly, the heart of the parties’ dispute is not whether defendants took steps

after the bankruptcy filing to obtain payment of the Money Judgment, but rather, whether

the Money Judgment constitutes a domestic support obligation and whether the term

“collection” in § 362(b)(2)(B) includes the enforcement of a domestic support obligation

through contempt proceedings.

             1. Is the Money Judgment a Domestic Support Obligation?

        The determination of what constitutes a domestic support obligation is based on

principles of federal law and is a fact intensive inquiry. Romano v. Romano (In re Romano),

548 B.R. 39, 46 (Bankr. S.D.N.Y. 2016); Grinspan v. Grinspan (In re Grinspan), No. 13-76084-

las, 2015 WL 4450668, at *5 (Bankr. E.D.N.Y. July 20, 2015) (citing Falk & Siemer, LLP v.




At trial, the contempt motion was referred to as both civil and criminal in nature. Tr. 21:7-8, 203:18. However,
the language appearing on the face of the Contempt Motion is required by N.Y.C.P.L.R. § 756 for civil contempt
and the type of relief sought was to vindicate Tomor’s private rights under her divorce agreement with plaintiff,
which is indicative of civil contempt, as opposed to the vindication of an offense against the public, which is
indicative of criminal contempt. In re White, 478 B.R. 177, 182 (Bankr. S.D.N.Y. 2012). Accordingly, the Contempt
Motion in the instant case is an action for civil contempt, which falls beyond the scope of § 362(b)(1). See id. at
183-84.

                                                       14
      Case 8-14-08116-las       Doc 57     Filed 02/08/19     Entered 02/08/19 14:46:19




Maddigan (In re Maddigan), 312 F.3d 589, 595 (2d Cir. 2002)). Domestic support obligations

are defined in § 101(14A), which provides:

              The term “domestic support obligation” means a debt that
              accrues before, on, or after the date of the order for relief in a
              case under this title, including interest that accrues on that debt
              as provided under applicable nonbankruptcy law . . . that is:
              (A) owed to or recoverable by—
              (i) a spouse, former spouse, or child of the debtor or such child’s
              parent . . . ;
              ....
              (B) in the nature of alimony, maintenance, or support . . . of such
              spouse, former spouse, or child of the debtor or such child’s
              parent, without regard to whether such debt is expressly so
              designated;
              (C) established or subject to establishment before, on, or after
              the date of the order for relief in a case under this title, by reason
              of applicable provisions of—
              (i) a separation agreement, divorce decree, or property
              settlement agreement;
              (ii) an order of a court of record;
              (iii) a determination made in accordance with applicable
              nonbankruptcy law by a governmental unit; and
              (D) not assigned to a nongovernmental entity . . . .

11 U.S.C. § 101(14A).

       The Settlement states that if either party is in default, the defaulting party will

reimburse the non-defaulting party for reasonable attorneys’ fees incurred in bringing suit

or another proceeding to enforce the Settlement so long as the non-defaulting party prevails.

Defs.’ Ex. A at 41; Stip. ¶ 5. The facts show that the Money Judgment is based on an award

of attorneys’ fees pursuant to this default provision. It did not arise by reason of a separate

award for alimony, maintenance or support in the parties’ matrimonial action. Plaintiff

argues therefore that the Money Judgment is not a domestic support obligation, but rather a

penalty for not complying with the terms of the Settlement. Adv. Dkt. No. 51 at 11-12. In

support of this argument, plaintiff cites Smith v. Pritchett (In re Smith), 586 F.3d 69 (1st Cir.

2009). In Smith, the First Circuit held that a clause in a divorce agreement providing $50

per day for late alimony payments was a penalty and not a domestic support obligation. Id.

                                               15
      Case 8-14-08116-las      Doc 57    Filed 02/08/19    Entered 02/08/19 14:46:19




at 74-75. The First Circuit reasoned that “the [late] fee was contingent on [the debtor’s]

tardiness to pay,” “was not certain to materialize at all,” and was “intended to encourage

payment of alimony and was not itself alimony.” Id. at 75. The $50 per diem late fee in

Smith was intended to force the debtor to comply with his alimony obligations. Similarly,

the reimbursement of legal fees under the default provision in the Settlement was intended

to incentivize the parties to fulfill their respective duties under the Settlement. A central

fact in Smith relevant to plaintiff’s argument here was the court’s finding that “[l]egal fees

incurred in enforcing the agreement, a provision not always contemplated in such contracts,

were clearly provided for” by the parties. Id. at 75. Thus, the First Circuit distinguished a

provision in a divorce agreement that provided for legal fees from a clause that imposes a

late payment fee for the failure to timely meet obligations under the agreement. See id. The

First Circuit’s analysis in Smith is instructive because the fact that attorneys’ fees were

separately provided for in the divorce agreement weighed against finding that a late payment

fee constituted additional support to the debtor’s former spouse. Id. Likewise, the default

provision in the Settlement that specifically awards Tomor $15,000 in attorneys’ fees is

separate from the provision that provides an award of attorneys’ fees under the default

provision; the default provision was not designed to support Tomor and/or their children.

Defs.’ Ex. A at 46. Rather, it was designed to provide the parties with an incentive to timely

perform their respective obligations under the Settlement. That fact weighs against a finding

that the Money Judgment constitutes a domestic support obligation.

       In addition, the Court finds instructive the well-reasoned and thoughtful opinion of

Bankruptcy Judge Dorothy Eisenberg in Gilman v. Golio (In re Golio), 393 B.R. 56 (Bankr.

E.D.N.Y. 2008). In Golio, the debtor and his former spouse entered into a stipulation of

settlement which, among other things, provided that the parties “agree[ ] to indemnify and



                                             16
      Case 8-14-08116-las      Doc 57    Filed 02/08/19     Entered 02/08/19 14:46:19




hold the non-default[ing] party harmless for any and all expenses and/or damage, including

reasonable attorneys[’] fees and litigation expenses, as a result of his or her breach” of the

settlement. Id. at 58. The debtor defaulted under his obligations, causing his former spouse

to commence proceedings in state court to enforce the agreement. Id. at 60. The state court

entered a judgment against the debtor awarding his former spouse $183,000 in attorneys’

fees prior to the debtor filing a chapter 7 bankruptcy petition. Id. Judge Eisenberg held that

the fees were “clearly incurred in connection with the parties’ divorce” and the debtor’s ex-

spouse was entitled to indemnification under the divorce agreement. Id. at 63. In ruling on

whether the attorneys’ fees were nondischargeable in the debtor’s chapter 7 case, Judge

Eisenberg found them to be nondischargeable under § 523(a)(15) as a debt incurred in the

course of a divorce or separation rather than under § 523(a)(5) as a domestic support

obligation. As noted above, the definition of “domestic support obligation” in § 101(14A)

includes debts owing to a spouse, former spouse, or child of a debtor that is in the nature of

alimony, maintenance, or support. The definition does not include debts arising from a

division of marital property under a separation agreement or divorce decree. Those

obligations are covered under § 523(a)(15). In a chapter 7 case, § 523(a)(15) excepts from

discharge a debt that is not of the kind described in § 523(a)(5) and “owed to a spouse, former

spouse, or child of the debtor” that was “incurred by the debtor in the course of a divorce or

separation or in connection with a separation agreement, divorce decree or other order of a

court record.” 11 U.S.C.§ 523(a)(15); see Golio, 393 B.R. at 63. Consequently, in holding that

the debt at issue was excepted from discharge under § 523(a)(15) as opposed to § 523(a)(5),

Judge Eisenberg found that attorneys’ fees awarded to a non-defaulting party pursuant to an

indemnification provision in a divorce agreement did not constitute a domestic support

obligation. Golio, 393 B.R. at 63.



                                              17
      Case 8-14-08116-las      Doc 57    Filed 02/08/19     Entered 02/08/19 14:46:19




       In further support of their argument, defendants cite to cases in which an award for

attorneys’ fees has been held to be a domestic support obligation. Although the Court agrees

with the general premise that attorneys’ fees awarded in a pre-petition matrimonial action

may under certain circumstances fall within the definition of a domestic support obligation,

see Golio, 393 B.R. at 61-63, the Court notes that defendants’ argument overlooks the basis

for the attorneys’ fees awarded by the Money Judgment. It is that basis which renders the

Money Judgment distinguishable from the case law defendants cite. In Rogowski, a debtor’s

pre-petition obligation to pay his ex-spouse’s matrimonial attorneys’ fees awarded after a

trial concerning various economic issues between the parties was held to be a domestic

support obligation. In re Rogowski, 462 B.R. 435, 447 (Bankr. E.D.N.Y. 2011). However,

Rogowski was rooted in New York Domestic Relations Law. The court in Rogowski analyzed

New York Domestic Relations Law and found that awards of matrimonial attorneys’ fees are

only proper if, “at a minimum, . . . the former spouse requires financial support.” Id. at 446.

The court found clear evidence the debtor’s former spouse required financial support because

she had no prospects for work other than part time unskilled jobs and had not worked in her

chosen field for over 13 years at the time of divorce, that the debtor was the sole wage earner

for the last 12 years of the marriage, and that there was no equitable distribution for either

party to leave the marriage with. Id. at 446-47. Because New York Domestic Relations Law

requires matrimonial attorneys’ fees to only be awarded if financial support is required, a

proper award of attorneys’ fees under that same law “is in the nature of . . . support” and

satisfies the definition of a domestic support obligation under § 101(14A). Id. at 447. That

is not the case here. The evidence presented at trial made clear that the attorneys’ fees that

formed the basis of the Money Judgment were contemplated and agreed upon by Tomor and

the plaintiff in the event either of them were to default under the terms of the Settlement;



                                              18
      Case 8-14-08116-las        Doc 57   Filed 02/08/19     Entered 02/08/19 14:46:19




the legal fees at issue were not awarded because they were required for financial support.

Defs.’ Ex. A at 41; Stip. ¶ 5.

       Here, the Court finds no persuasive evidence that the obligation to pay attorneys’ fees

in this case is in the nature of alimony, maintenance or support. Simply stated, the attorneys’

fees awarded to Tomor by reason of plaintiff’s noncompliance with his obligations under the

Settlement do not come within § 101(14A)’s definition.        As noted above, the fees were

intended to incentivize the performance by the parties under the Settlement rather than to

provide support for Tomor and/or the parties’ children.

       There are three salient facts that support the Court’s finding that plaintiff’s obligation

to pay attorneys’ fees awarded by the Money Judgment is not a domestic support obligation

as defined in § 101(14A). First, the default provision in the Settlement was not intended to

exclusively benefit Tomor. Rather, the default provision was meant to protect both Tomor

and plaintiff in the event either of them defaulted in their respective obligations under the

Settlement. In addition, if, hypothetically, Tomor brought suit as the non-defaulting party

and did not secure a judgment in her favor, under the terms of the default provision, she

would be responsible for plaintiff’s attorneys’ fees. See Defs.’ Ex. A at 41. Second, as was the

case in Smith, the Settlement contained a separate provision for attorneys’ fees incurred by

Tomor, not inclusive of those that could potentially be awarded under the default provision.

Smith, 586 F.3d at 75; Defs.’ Ex. A at 46. The fact that the parties already contemplated

Tomor’s attorneys’ fees, irrespective of those in the Money Judgment, weighs against finding

the Money Judgment to be a domestic support obligation. Smith, 586 F.3d at 75. Lastly, the

structure of the Settlement suggests the attorneys’ fees are not in the nature of alimony,

maintenance, or support because the section in the Settlement that provides for attorneys’

fees in the event of a default is separate from the sections that deal with child support,

medical coverage, “maintenance/spousal support/alimony,” and marital property division.

                                              19
      Case 8-14-08116-las      Doc 57     Filed 02/08/19    Entered 02/08/19 14:46:19




Defs.’ Ex. A at 17, 30, 33; see Romano, 548 B.R. at 46 (considering the structure of the terms

of the final divorce decree to assess whether the parties intended to create a domestic support

obligation). As noted, in Golio, Judge Eisenberg found an award of attorneys’ fees made

pursuant to a clause in a divorce agreement similar to the one between plaintiff and Tomor

not to be a domestic support obligation for purposes of whether the debt at issue was excepted

from discharge under § 523(5). The Court agrees with Judge Eisenberg’s rationale and holds

that the Money Judgment is not a domestic support obligation, but is instead a debt “incurred

by the debtor in the course of a divorce or separation or in connection with a separation

agreement, divorce decree or other order of a court of record.” 11 U.S.C. § 523(a)(15); see

Golio, 393 B.R. at 63.

           2. Is Litigating the Contempt Motion “Collection” or “Enforcement”?

       Even if the Court had determined that the Money Judgment constitutes a domestic

support obligation, the inquiry of whether defendants’ conduct is exempt from the automatic

stay under § 362(b)(2)(B) would not end there. Identifying the Money Judgment as a domestic

support obligation is only the first step in determining whether the exemption applies. The

second step is to determine whether the exemption for “the collection of a domestic support

obligation” in § 362(b)(2)(B) permits defendants to proceed unimpeded in state court to

enforce plaintiff’s financial obligation under the Money Judgment. The answer turns on how

the term “collection” is construed. In other words, what does the term “collection” mean?

Defendants urge the Court to broadly construe the term “collection” to include proceedings

to enforce domestic support obligations, such as contempt proceedings. Adv. Dkt. No. 49 at

4-6. If defendants’ reading of the statute is correct, the exception takes hold, and their post-

petition conduct with respect to the Contempt Motion is free of the constraints imposed by

the automatic stay. Of course, plaintiff disagrees. Plaintiff contends a narrower reading of

“collection” is consistent with the express language found in other exceptions to the stay

                                              20
      Case 8-14-08116-las         Doc 57   Filed 02/08/19    Entered 02/08/19 14:46:19




under § 362(b), and that § 362(b)(2)(B) cannot be read to encompass contempt proceedings to

enforce domestic support obligations. Adv. Dkt. No. 51 at 5-10. While there is a split of

authority on this issue, for the reasons that follow, the Court finds persuasive the reasoning

of those courts that adhere to a narrow reading of the term “collection” when determining

whether actions to enforce domestic support obligations transgress the automatic stay. The

Court agrees with plaintiff’s interpretation of § 362(b)(2)(B) that post-petition enforcement

of a support obligation through contempt proceedings violates the automatic stay. See

Gorokhovsky v. Ocheretner (In re Gorokhovsky), No. 17-28901-beh, 2018 WL 3325716, at *4

(Bankr. E.D. Wis. July 5, 2018); Lori v. Lori (In re Lori), 241 B.R. 353, 354 (Bankr. M.D. Pa.

1999).

         “No one provision of the Bankruptcy Code can be viewed in isolation from the others;

each provision must be construed in the context of the entire statute.” Geron v. Valeray

Realty Co., Inc. (In re Hudson Transfer Grp., Inc.), 245 B.R. 456, 460 (Bankr. S.D.N.Y. 2000)

(citing United Sav. Ass’n of Tex. v. Timers of Inwood Forest Assocs., 484 U.S. 365, 371 (1988)).

The Supreme Court has held that “[w]here Congress includes particular language in one

section of a statute but omits it in another section of the same Act, it is generally presumed

that Congress acts intentionally and purposely in the disparate inclusion or exclusion.”

Russello v. United States, 464 U.S. 16, 23 (1983) (quoting United States v. Wong Kim Bo, 472

F.2d 720, 722 (5th Cir. 1972)).

         The Court begins its inquiry by looking to the language of § 362(b). See In re Phillips,

485 B.R. 53, 56 (Bankr. E.D.N.Y. 2012) (citing Lamie v. U.S. Trustee, 540 U.S. 526, 534

(2004)). Section 362(b)(2)(B)’s exception to the automatic stay applies to “the collection of a

domestic support obligation that is not property of the estate.” The word “enforcement” is

notably omitted from § 362(b)(2)(B), but is included elsewhere in § 362(b). See § 362(b)(2)(G),



                                                21
      Case 8-14-08116-las      Doc 57     Filed 02/08/19    Entered 02/08/19 14:46:19




(4), (20), (21), (25)(A), (25)(B). In particular, § 362(b)(2)(G) excepts from the automatic stay

“the enforcement of a medical obligation” and § 362(b)(4) excepts “the commencement or

continuation of an action or proceeding by a governmental unit . . . to enforce such

governmental unit’s . . . police and regulatory power, including the enforcement of a

judgment other than a money judgment, obtained in an action or proceeding by the

governmental unit.” Moreover, § 362(a)(2) clearly stays “the enforcement, against the debtor

or against property of the estate, of a judgment obtained before the commencement of the

case under this title” and § 362(a)(4) and (5) stay acts to “enforce” liens against property of

the estate and liens that secured claims that arose pre-petition. By omitting “enforcement in

§ 362(b)(2)(B), but including it in multiple subsections of § 362(a) and (b), it necessarily

follows that Congress’ exclusion was purposeful and indicative of an intent to differentiate

between “collection” and “enforcement.” See Russello, 464 U.S. at 23; In re Jenkins, No. 05-

73127, 2011 WL 2619317, at *10 (Bankr. N.D.N.Y. July 1, 2011); see also HENRY J. SOMMER

& MARGARET DEE MCGARITY, COLLIER FAMILY LAW AND THE BANKRUPTCY CODE

¶ 5.03[3][b][iii] (Matthew Bender) (“Indeed, Congress used the word enforcement specifically

in the new section 362(b)(2)(G), relating to medical obligations, which suggests that the

failure to broadly permit all other support enforcement was intentional.”).

       This narrow interpretation of § 362(b)(2)(B) has been followed by numerous courts

across the country. See, e.g., Hass v. Duncan, No. 1:05cv91(JCC), 2005 WL 5714293, at *2-3

(E.D. Va. July 6, 2005); Jenkins, 2011 WL 2619317, at *9-10; In re Gresham, No. 06-60027-

MHM, 2008 WL 3484318, at *2-3 (Bankr. N.D. Ga. Aug. 12, 2008); Brooks v. Brooks (In re

Brooks), No. 03-3194, 2007 WL 540786, at *3-4 (Bankr. E.D. Tenn. Feb. 15, 2007); Lori, 241

B.R. at 354-56. In support of drawing a distinction between “collection” and “enforcement”

of domestic support obligations, these courts have looked to Collier for guidance.



                                              22
      Case 8-14-08116-las      Doc 57    Filed 02/08/19    Entered 02/08/19 14:46:19




              Unlike some of the other exceptions to the stay listed in section
              362(b), [section 362(b)(2)(B)] did not extend, prior to the 2005
              amendments, to the commencement or continuation of
              proceedings to enforce an obligation. Section 362(b)(2)(B)
              protects an obligee who receives property that is not property of
              the estate on a prepetition obligation, for example, through a
              prior wage attachment, from claims that such receipt is
              improper. However, this provision did not authorize, prior to the
              2005 amendments, enforcement litigation against the debtor
              without relief from the automatic stay. A separate provision,
              section 362(b)(2)(A), which grants an exception for the
              commencement or continuation of an action or proceeding, had
              been limited to the establishment or modification of an order for
              alimony, maintenance or support. Proceedings to enforce such
              orders were conspicuously omitted from the exception and were
              stayed, except in cases criminal in nature and permitted by
              section 362(b)(1).

COLLIER ON BANKRUPTCY ¶ 362.05[2] (Richard Levin & Henry J. Sommer eds., 16th ed.)

(footnotes omitted). Collier further provides that the 2005 amendments to the Bankruptcy

Code “added several exceptions permitting the commencement or continuation of certain

proceedings related to the enforcement of a domestic support obligation.” Id. For example,

§ 362(b)(2)(C) “provides an exception to the stay with respect to the withholding of income

that is property of the estate or property of the debtor for payment of a domestic support

obligation under a judicial or administrative order or a statute.” Id.

       “Since proceedings to enforce alimony or support orders are normally continuations of

earlier proceedings, the absence of language in section 362(b) excepting the continuation of

enforcement proceedings from the stay casts significant doubt on whether such proceedings

are included in the exception to the automatic stay.”        COLLIER FAMILY LAW AND THE

BANKRUPTCY CODE ¶ 5.03[3][b][iii].       Moreover, Collier notes that “[u]nless the word

‘collection’ is interpreted to encompass the continuation of a proceeding for the purpose of

collection, a proceeding to enforce an earlier support or alimony order or agreement is barred

by the automatic stay.” Id. Because other exceptions to the automatic stay “specifically speak



                                              23
      Case 8-14-08116-las       Doc 57     Filed 02/08/19    Entered 02/08/19 14:46:19




of enforcement of judgments, it is unlikely such an interpretation was intended” by Congress

regarding § 362(b)(2)(B). Id.

       However, there are a number of courts that disagree with the Collier interpretation

of “collection” and interpret “collection” to include “enforcement.” See, e.g., In re Toronto, No.

15-10663-BAH, 2016 WL 4626108, at *7 n.26 (Bankr. D.N.H. Sept. 2, 2016); In re Angelo, 480

B.R. 70, 88-92 (Bankr. D. Mass. 2012); In re Johnston, 321 B.R. 262, 276-78 (D. Ariz. 2005);

Lowery v. McIlroy & Millian (In re Lowery), 292 B.R. 645, 649-650 (Bankr. E.D. Mo. 2003).

The most thorough analyses of this construction of § 362(b)(2)(B) are set forth in Johnston

and Angelo.

       The Johnston Court utilized a “plain meaning” interpretation of the word “collection”

to critique the Collier position—it believed the Collier reading of § 362(b)(2)(B) to “stand[] or

fall[]” on whether “collection” is active or passive and if there is any significance to Congress’

decision not to use “enforcement” in that subsection. Johnston, 321 B.R. at 276-77. Quoting

Webster’s Dictionary, the Johnston Court found the plain meaning of “collection” to be the

“act of collecting” and “not merely a passive undertaking” as Collier suggests. Id. at 277. The

Johnston Court continued, finding it “unlikely that Congress would choose the less common,

passive definition [of collection] without making its choice explicit.” Id.

        In a similar vein, the Angelo Court fully embraced Johnston’s interpretation of

§ 362(b)(2)(B). Angelo, 480 B.R. at 88. The court rejected the argument that collection

“means nothing more than ‘receiving payment’ and does not include contempt process,”

holding that limiting “collection” to “the passive act of receiving payment is not at all

warranted by its ordinary usage.”        Id. at 88-89. Moreover, the court found it to be a

misreading of the automatic stay to contend that “collection” and “enforcement” have

different meanings and do not overlap. Id. at 89. To support its interpretation, the court



                                               24
      Case 8-14-08116-las       Doc 57    Filed 02/08/19     Entered 02/08/19 14:46:19




stated there is intentional overlap in § 362(a) “to put in place a broad and comprehensive

stay, one without gaps. To that end, it is comprised not of a single stay but of eight, arrayed

in paragraphs (a)(1) through (a)(8), most of which are themselves comprised of multiple stays.

Among the numerous stays that together constitute the automatic stay there exists

considerable overlap.” Id. at 90 (footnotes omitted).

       The Court disagrees with the broad interpretation of § 362(b)(2)(B) advanced in

Johnston and Angelo, and adopts the narrow interpretation utilized by Collier. “However

tempting it may be to unqualifiedly protect a debtor’s paramour, spouse, or children,

exceptions to the automatic stay must be construed narrowly and relief from the automatic

stay is readily available should a creditor choose to pursue that course.” Jenkins, 2011 WL

2619317, at *10. To read into § 362(b)(2)(B) a broad exception to the automatic stay “would

add an exception . . . that was clearly not contemplated by Congress.”               See In re

Weidenbenner, 521 B.R. 74, 81 (Bankr. S.D.N.Y. 2014) (interpreting § 362(b)(3) narrowly

because “[i]t is at odds with the plain language of the Bankruptcy Code to read into the Code

an [enormous] exception to the automatic stay . . . in the absence of express statutory

language”). Congress enumerated 28 exceptions to the automatic stay in § 362(b) and three

of those exceptions directly reference domestic support obligations: § 362(b)(2)(A)(ii), (B), and

(C). Thus, Congress “knew how to create exceptions to [the] automatic stay and chose not to”

create an exception specifically for the enforcement of domestic support obligations. See id.

For these reasons, a rejection of the plain meaning argument of “collection” advanced in

Johnston and its progeny is consistent with the statutory scheme of the automatic stay. To

hold otherwise would strain the text of § 362(b)(2)(B) and lead to a departure from the

traditional methods of collection of domestic support obligations such as wage garnishment

and receipt of payments from non-estate property—neither of which Seidemann sought to do.

COLLIER FAMILY LAW AND THE BANKRUPTCY CODE 5.03[3][a][i]; Tr. 216:9-13. Accordingly,

                                               25
      Case 8-14-08116-las         Doc 57   Filed 02/08/19    Entered 02/08/19 14:46:19




the Court finds that even if the Money Judgment constitutes a domestic support obligation,

defendants violated the automatic stay because litigating the Contempt Motion was the

“enforcement” of a domestic support obligation, which is not excepted pursuant to

§ 362(b)(2)(B) as “collection.”

        E. Did Defendants Willfully Violate the Automatic Stay?

       Having found the automatic stay was violated under § 362(a), and that the exemption

under § 362(b)(2)(B) is not applicable, the Court now considers whether sanctions should be

imposed against defendants pursuant to § 362(k). In resolving this question, the Court first

considers the legal principles applicable to § 362(k), and then addresses plaintiff’s arguments

that defendants willfully violated the automatic stay.

       Section 362(k) creates “a private right to sue for damages on behalf of an individual

injured by a willful violation of the automatic stay.” In re Ampal-Am. Isr. Corp., 502 B.R.

361, 370 (Bankr. S.D.N.Y. 2013). “An individual injured by any willful violation of a

stay . . . shall recover actual damages, including costs and attorneys’ fees, and, in appropriate

circumstances, may recover punitive damages.” 11 U.S.C. § 362(k)(1). “‘Willful’ means ‘any

deliberate act taken in violation of a stay, which the violator knows to be in existence.’” In re

Sturman, No. 10 Civ. 6725 (RJS), 2011 WL 4472412, at *2 (S.D.N.Y. Sept. 27, 2011) (quoting

Crysen/Montenay, 902 F.2d. at 1105). “A specific intent to violate the stay is not required;

instead, general intent in taking actions which have the effect of violating the automatic stay

is sufficient to warrant damages.” Jean-Francois, 532 B.R. at 454 (quoting Ampal, 502 B.R.

at 373); see also Weber v. SEFCU (In re Weber), 719 F. 3d 72, 82 (2d Cir. 2013) (“A creditor

willfully violates section 362 when it knows of the filing of the petition (and hence of the

automatic stay), and has the general intent simply to perform the act found to violate section

362; no specific intent to violate section 362 is necessary.”). “A good faith belief in a right to

the property is not relevant to a determination of whether the violation was willful.” In re

                                               26
      Case 8-14-08116-las      Doc 57     Filed 02/08/19    Entered 02/08/19 14:46:19




Gilford, 567 B.R. 412, 417 (Bankr. E.D.N.Y. 2017) (quoting Fleet Mortg. Grp. v. Kaneb, 196

F.3d 265, 268-69 (1st Cir. 1999)).

       Where a violation of the stay is willful, § 362(k) mandates an award of actual damages.

Whether to assess punitive damages lies within the discretion of the Court. “An additional

finding of maliciousness or bad faith on the part of the offending creditor warrants the further

imposition of punitive damages . . . .” Crysen/Montenay, 902 F.2d at 1105; see also Ebadi,

448 B.R. at 320 (“Punitive damages . . . are only appropriate where the stay violation was

conducted in bad faith, with malice, or in a particularly egregious manner.” (citing Prusan,

495 B.R. at 207)).

       At trial, Seidemann disputed that he had actual knowledge of plaintiff’s bankruptcy

case on December 3, 2013, the date the chapter 7 petition was filed. See Tr. 133:15-25, 134:1-

6. Seidemann testified he was not in his office that day to receive the letter Kanter sent him

via fax which expressly stated that the automatic stay was in effect due to plaintiff’s having

commenced a bankruptcy case. Pl.’s Ex. 9; Tr. 134:18-135:14. However, Seidemann admitted

he did see the letter on December 9. Tr. 255:10-12. Seidemann also testified that he received

a telephone call, during which he “was advised that an attorney was retained by Mr.

Grinspan to file bankruptcy on his behalf.” Tr. 134:2-3. While Seidemann’s testimony

relating to this phone conversation indicates he had notice that plaintiff intended to file for

bankruptcy relief, an indication that a bankruptcy may be filed is insufficient to constitute

actual notice for purposes of a willful stay violation. Prusan, 495 B.R. at 207.

       Even if Seidemann did not have actual knowledge of the bankruptcy petition on its

filing date, as mentioned above, Seidemann did have actual knowledge of plaintiff’s filing,

and consequently the automatic stay, as early as the date of the Contempt Motion hearing

on December 5, 2013. He testified that he believed the stay was “inapplicable” from December

3, 2013 onwards because the Money Judgment was a domestic support obligation and that

                                              27
     Case 8-14-08116-las      Doc 57    Filed 02/08/19    Entered 02/08/19 14:46:19




the bankruptcy filing “gave [him] pause as to how to deal with monetary issues” before he

proceeded to court on December 5. Tr. 167:21-25, 188:2-8. Seidemann contends that Judge

Maron found that the Money Judgment was a domestic support obligation – he testified that

Judge Maron “affirmatively [told him] that [the Money Judgment] is a domestic support

order” and that he was asked to submit a proposed order reflecting as such. Adv. Dkt. No. 2-

12; Tr. 220:24-221:5. Defendants did not produce a transcript of any hearing at which Judge

Maron made such a ruling. Additionally, despite this purported directive, Seidemann knew

that Judge Maron did not sign any proposed order nor issue a written opinion concluding

that the Money Judgment was a domestic support obligation. Tr. 176:7. The evidence

introduced at trial establishes that Seidemann had actual knowledge of the bankruptcy filing

and decided to take steps post-petition to enforce the Money Judgment via the Contempt

Motion. Despite the bankruptcy filing, he sought to have the Contempt Motion granted in

its entirety. Based on the trial record, the Court finds that Seidemann had the requisite

general intent to take actions that had the effect of violating the stay under § 362(k). See

Beckford v. Romano (In re Beckford), 572 B.R. 61, 68-69 (Bankr. D. Conn. 2017); Sucre, 226

B.R. at 349. That is sufficient to warrant damages under § 362(k). See Jean-Francois, 532

B.R. at 454.

       Because the Court finds defendants willfully violated the automatic stay, an award of

actual damages incurred by plaintiff is mandated by § 362(k)(1). Gilford, 567 B.R. at 416;

see also Crysen/Montenay, 902 F.2d at 1105 (“[A]ny deliberate act taken in violation of the

stay, which the violator knows to be in existence, justifies an award of actual damages.”).

Actual damages include attorneys’ fees and costs that are reasonable and necessary. Prusan,

495 B.R. at 208. Here, plaintiff was required to appear and act in both this Court and state

court to enforce the automatic stay. But see id. (holding debtor suffered no actual damages

because he did not have to defend himself in state court proceedings regarding a contempt

                                            28
       Case 8-14-08116-las           Doc 57       Filed 02/08/19        Entered 02/08/19 14:46:19




motion and did not have to bring an adversarial proceeding in the bankruptcy court to enforce

the automatic stay). The Court reserves judgment on actual damages pending submission of

supplemental briefing. 4

        As for plaintiff’s request for an award of punitive damages, the evidence presented at

trial, including the testimony of Seidemann, does not support a finding that defendants acted

with malice or in bad faith. While Seidemann could have prevented this outcome by simply

asking this Court for relief from the automatic stay before unilaterally deciding to continue

with the state court proceeding, a “callous disregard” for the automatic stay is insufficient to

support a finding of bad faith. Beckford, 572 B.R. at 68-69. Accordingly, the Court does not

find Seidemann’s actions constituted “aggravated circumstances that would warrant punitive

damages.” In re Velichko, 473 B.R. 64, 70 (Bankr. S.D.N.Y. 2012); see Jean-Francois, 532

B.R. at 457-59; Ebadi, 448 B.R. at 320.

         F. Plaintiff’s Request for a Permanent Injunction

        Plaintiff also asks the Court to permanently enjoin defendants from enforcing the

Money Judgment and compelling plaintiff to answer the Information Subpoena. Adv. Dkt.

No. 51 at 1. The Court need not address plaintiff’s request for permanent injunctive relief

because Seidemann withdrew the Contempt Motion, plaintiff answered the Information

Subpoena, and the Money Judgment was vacated by the state court. Moreover, there is

nothing in the trial record to support a finding that Seidemann will file another contempt

motion seeking to relitigate issues regarding the Money Judgment or Information Subpoena.

Tr. 247:20-248:2.




4 At trial, the parties agreed not to introduce evidence as to whether plaintiff incurred actual damages unless

the Court determined that defendants willfully violated the automatic stay. Tr. 61:8-64:24.

                                                       29
     Case 8-14-08116-las      Doc 57    Filed 02/08/19   Entered 02/08/19 14:46:19




      III.    Conclusion

      For the foregoing reasons, the Court finds that plaintiff has proven by a

preponderance of the evidence that defendants willfully violated the automatic stay. Having

determined that a willful violation of the stay occurred, the Court reserves judgment on

actual damages pending submission of supplemental briefing.       The Court will issue a

separate order setting forth a briefing schedule and a hearing date on actual damages. No

other or further damages are appropriate. Plaintiff’s request for a permanent injunction is

dismissed as moot.

       SO ORDERED.




                                                         ____________________________
 Dated: February 8, 2019                                        Louis A. Scarcella
        Central Islip, New York                          United States Bankruptcy Judge

                                            30
